Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                   No. 04-16-00297-CV

              WESTRIDGE ESTATES HOMEOWNERS ASSOCIATION,
                                Appellant

                                             v.

                          Omar CANALES and Marlo C. Canales,
                                    Appellees

                 From the 229th Judicial District Court, Starr County, Texas
                                Trial Court No. DC-13-976
                        Honorable Ana Lisa Garza, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),(c). Costs of appeal are taxed against
Appellant Westridge Estates Homeowners Association.

      SIGNED September 21, 2016.


                                              _________________________________
                                              Karen Angelini, Justice